Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
5, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                    NO. 14-22-00010-CV



             IN RE HEDDERMAN ENGINEERING, INC., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2021-45894

                          MEMORANDUM OPINION

      On January 7, 2022, relator Hedderman Engineering, Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Fredericka Phillips, presiding judge of the 61st District Court of Harris County, to
set aside her December 16, 2021 order denying relator’s Rule 91a motion to dismiss
and dismiss the plaintiffs’ suit.
      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer, and Wilson.




                                          2